Case: 20-1451   Document: 52     Page: 1   Filed: 04/07/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                    JANE SPHATT,
                      Petitioner

                            v.

     DEPARTMENT OF HOMELAND SECURITY,
                  Respondent
            ______________________

                       2020-1451
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. NY-0752-19-0146-I-1.
                 ______________________

                  Decided: April 7, 2021
                 ______________________

     ALAN EDWARD WOLIN, Wolin & Wolin, Jericho, NY, for
 petitioner.

     TANYA KOENIG, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent. Also represented by JEFFREY B.
 CLARK, ROBERT EDWARD KIRSCHMAN, JR., LOREN MISHA
 PREHEIM.
                  ______________________

    Before LOURIE, TARANTO, and STOLL, Circuit Judges.
Case: 20-1451    Document: 52     Page: 2    Filed: 04/07/2021




 2                                             SPHATT   v. DHS



 TARANTO, Circuit Judge.
      Jane Sphatt was removed from her position as an Im-
 migration Officer at the Department of Homeland Secu-
 rity’s United States Citizenship and Immigration Services
 (the Agency) in April 2019 for misuse of her government
 position and government credentials, lack of candor, and
 unauthorized use of a government database. The Merit
 Systems Protection Board affirmed the Agency’s decision,
 finding all four charges supported by the evidence and the
 penalty of removal reasonable. J.A. 7–68; Sphatt v. Dep’t
 of Homeland Security, No. NY-0752-19-0146-I-1, 2020 WL
 71044 (M.S.P.B. Jan. 2, 2020). The Board also rejected Ms.
 Sphatt’s affirmative defenses, including that the removal
 was tainted by procedural defects and was based on con-
 duct that occurred too long ago. We affirm.
                              I
      Ms. Sphatt began working for the Office of Security and
 Integrity (OSI) within the Agency in 2002 and eventually
 became a Senior Immigration Services Officer. In March
 2016, the Agency received an internal complaint that, in
 May 2015, in connection with an immigration matter in-
 volving Ms. Sphatt’s close friend, Jing Pei Mao, and his
 wife Ghun Feng Gan, Ms. Sphatt had included her official
 job title and a photocopy of her government credentials
 when submitting an affidavit to attest to the bona-fide na-
 ture of Mr. Mao and Ms. Gan’s marriage. The complaint
 came from an Agency employee handling the immigration
 matter of Mr. Mao and Ms. Gan. The same employee also
 filed a second complaint after Ms. Sphatt, on March 17,
 2016, again included her official title and her credentials
 when submitting another affidavit in the same matter in
 support of Mr. Mao and Ms. Gan. In both documents, Ms.
 Sphatt also provided her government e-mail address and
 office phone number as preferred contact information for
 any further inquiries.
Case: 20-1451      Document: 52    Page: 3    Filed: 04/07/2021




 SPHATT   v. DHS                                             3



     Following an internal investigation, on May 2, 2017, a
 Disciplinary Review Board of the OSI issued a Notice of
 Proposed Seven Day Suspension to Ms. Sphatt for misuse
 of her government position and misuse of government cre-
 dentials. J.A. 239, 1057–63. On June 27, 2017, while Ms.
 Sphatt’s suspension notice was pending review, the Agency
 received a separate complaint stating that, during the in-
 ternal investigation, Ms. Sphatt made certain representa-
 tions that conflicted with information she provided in
 employment security paperwork. J.A. 417–25. The inves-
 tigation into this new complaint unearthed thirteen occa-
 sions on which Ms. Sphatt used the Treasury Enforcement
 Communication System (TECS)—a secure government
 system that provides access to law enforcement databases
 and individuals’ personal information—to look for infor-
 mation about herself and her relatives. J.A. 407; see also
 J.A. 626. On October 23, 2018, the Agency issued a Notice
 of Proposed Removal, which stated four charges: the two
 previous charges for misuse of government position and
 credentials, and additional charges for lack of candor and
 unauthorized use of TECS. J.A. 1040–56.
      On April 25, 2019, the deciding official agreed with the
 proposal to remove Ms. Sphatt. The official found in favor
 of the Agency on all four charges. In fact, the official found
 in favor of all specifications alleged in support of all the
 charges except for the charge of lack of candor, as to which
 the official ruled for the Agency on three of seven original
 specifications. J.A. 112–22. Ms. Sphatt appealed the deci-
 sion to the Board on May 13, 2019.
     The Board, in an Initial Decision rendered by a Board
 administrative judge, upheld the Agency’s removal deci-
 sion. The Board found misuse of government position and
 credentials (treated as merged because they involved the
 same incidents, J.A. 15) based on all the circumstances sur-
 rounding Ms. Sphatt’s use of her government title and cre-
 dential in her filings in support of private interests. J.A.
 16–23. The Board also found lack of candor in Ms. Sphatt’s
Case: 20-1451     Document: 52      Page: 4    Filed: 04/07/2021




 4                                               SPHATT   v. DHS



 representations on Agency security forms that she did not
 have “close and/or continuing contact” with any foreign na-
 tional during a given time, notwithstanding the evidence of
 her contacts with her nephew (a foreign national then) and
 what was inferable about her contacts with Ms. Gan (a for-
 eign national) from Ms. Sphatt’s affidavits attesting to her
 knowledge of the bona fides of Ms. Gan’s marriage to Mr.
 Mao. J.A. 23–31. The Board similarly found unauthorized
 use of TECS; the Board found that the Agency prohibited
 use of the system for personal purposes, even in a training
 setting, and that Ms. Sphatt was aware of the prohibition.
 J.A. 36–41. The Board then rejected Ms. Sphatt’s affirma-
 tive defenses, J.A. 42–51, and upheld removal as a reason-
 able penalty to promote the efficiency of the service, J.A.
 51–60.
     The Board’s Initial Decision became final on February
 6, 2020. J.A. 61. Ms. Sphatt timely appealed. We have
 jurisdiction under 5 U.S.C. § 7703(b)(1)(A). 1
                               II
      We must uphold the Board decision unless we conclude
 it is “arbitrary, capricious, an abuse of discretion, or other-
 wise not in accordance with law,” was “obtained without
 procedures required by law, rule, or regulation having been
 followed,” or is “unsupported by substantial evidence.” 5
 U.S.C. § 7703(c); see also Smith v. Gen. Servs. Admin., 930
 F.3d 1359, 1364 (Fed. Cir. 2019). On factual questions, we
 do not “substitute our judgment for that of the board,”
 Whitmore v. Dep’t of Labor, 680 F.3d 1353, 1366 (Fed. Cir.
 2012), but ask only if, on all the evidence, the Board could
 reasonably find the facts it did, even if a contrary finding



     1   Ms. Sphatt had included her affirmative defenses
 of race and age discrimination, which the Board rejected,
 but she has dropped those claims.         See 5 U.S.C.
 § 7703(b)(2).
Case: 20-1451      Document: 52    Page: 5    Filed: 04/07/2021




 SPHATT   v. DHS                                            5



 might also have been reasonable, Jones v. Dep’t of Health
 & Hum. Servs., 834 F.3d 1361, 1366 (Fed. Cir. 2016); Con-
 solo v. Fed. Maritime Comm’n, 383 U.S. 607, 619–20 (1966);
 Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938).
                              A
                              1
     To prove the charge of misuse of government position
 (Charge 1), it sufficed for the Agency to prove that Ms.
 Sphatt misused her public office for private gain. See
 Gardner v. Dep’t of Veterans Affs., 123 M.S.P.R. 647, 652
 (2016); see also 5 C.F.R. § 2635.702. Relatedly, the Agency
 could show misuse of credentials (Charge 2) by proving
 that Ms. Sphatt used her government credentials without
 authorization. See O’Neill v. Dep’t of Hous. & Urb. Dev.,
 220 F.3d 1354, 1358–59 (Fed. Cir. 2000); Fuller v. Dep’t of
 Navy, 465 F. App’x 949, 952 (Fed. Cir. 2012) (per curiam);
 see also 5 C.F.R. § 2635.704. Here, the Board determined
 that Charges 1 and 2 “are based on the same incident and
 involve essentially the same misconduct,” and the Board
 treated the two charges together. J.A. 15 (citing Mann v.
 Dep’t of Health & Human Servs., 78 M.S.P.R. 1, 6–7
 (1998)). Ms. Sphatt does not challenge that choice to merge
 the charges.
      The Board reasonably found the charges proved based
 on Ms. Sphatt’s use of her official government title and cre-
 dentials, accompanied by her government office contact in-
 formation, in connection with her affidavits attesting to the
 bona fides of the marriage of her close friend, Mr. Mao (a
 naturalized citizen), to Ms. Gan (a foreign national). Ms.
 Sphatt admitted that she knew of Mr. Mao and Ms. Gan’s
 difficulties in obtaining a visa for Ms. Gan to enter the
 United States, J.A. 1806 (Day 2 Tr. 81:9–13), and she also
 testified to her concern, based on her experience as an im-
 migration officer, that certain facts about the couple’s un-
 ion (e.g., a large age difference) might be viewed by an
 Agency adjudicator as “fraud indicators” and generate
Case: 20-1451      Document: 52      Page: 6     Filed: 04/07/2021




 6                                                  SPHATT   v. DHS



 doubts about the legitimacy of the marriage, J.A. 1806–08
 (Day 2 Tr. 81:17–83:11). When asked directly, Ms. Sphatt
 confirmed that including her credentials was done to en-
 hance her credibility in her attestation. See J.A. 1812 (Day
 2 Tr. 87:3–11). Based on these and other facts, the Board
 reasonably found that Ms. Sphatt improperly used her po-
 sition and credentials to attempt to influence the petition
 process to aide her good friend and his wife, which here
 amounts to use for a form of personal gain, whether or not
 the adjudicator of the immigration matter was actually in-
 fluenced. J.A. 18–20; see also 5 C.F.R. § 2635.702 (“An em-
 ployee shall not use his public office for his own private
 gain, . . . or for the private gain of friends, relatives, or per-
 sons with whom the employee is affiliated in a nongovern-
 mental capacity . . . .”). Although Ms. Sphatt asserted her
 lack of such intent, the Board reasonably found otherwise.
 See Bieber v. Dep’t of the Army, 287 F.3d 1358, 1364 (Fed.
 Cir. 2002) (affording great deference to an administrative
 judge’s credibility determinations).
     The Board’s upholding of Charges 1 and 2, we conclude,
 is supported by substantial evidence.
                                 2
     To sustain a charge of lack of candor, it sufficed for the
 Agency to prove that Ms. Sphatt gave incorrect or incom-
 plete information to the Agency and did so knowingly.
 Ludlum v. Dep’t of Justice, 278 F.3d 1280, 1284 (Fed. Cir.
 2002). “Lack of candor” is “a broader and more flexible con-
 cept” than “falsification.” Id. “Although lack of candor nec-
 essarily involves an element of deception, ‘intent to deceive’
 is not a separate element of that offense—as it is for ‘falsi-
 fication.’” Id. at 1284–85. In this case, substantial evi-
 dence supports the Board’s finding that the Agency proved
 each of three specifications underlying the charge of lack of
 candor.
    Two of the specifications involve Ms. Sphatt’s re-
 sponses on an Agency Questionnaire for National Security
Case: 20-1451      Document: 52    Page: 7    Filed: 04/07/2021




 SPHATT   v. DHS                                             7



 Positions (the SF-86 form) in 2015, and one specification
 involves her withholding of information during an official
 inquiry into her responses on the SF-86 form. Section 19
 of the SF-86 form at issue asked Agency employees if, dur-
 ing the previous seven years, they “have had, close and/or
 continuing contact with a foreign national . . . with whom
 [they] are bound by affection,” J.A. 480, with “foreign na-
 tional” defined as “any person who is not a citizen or na-
 tional of the [United States],” J.A. 455. The form also
 included questions about living with or financially support-
 ing foreign nationals during the same period. J.A. 480–81.
 On the SF-86 form Ms. Sphatt submitted May 4, 2015, she
 answered “No” to those questions.
     The Board reasonably found that the Agency proved
 the allegation of two specifications that Ms. Sphatt was not
 candid in the SF-86 form. Specifically, the evidence sup-
 ports the finding of lack of candor about Ms. Sphatt’s rela-
 tionships and contacts with Ms. Gan, a foreign national
 within the seven-year period, and with her nephew, who
 also was a foreign national within the period and who lived
 with Ms. Sphatt for part of the time and received financial
 support from her.
      As to the former, there was evidence that Ms. Sphatt
 had herself told OSI officials that she had weekly contact
 with Mr. Mao and “closely observed [Ms. Gan] over the past
 2 years.” J.A. 420. In her affidavit (in support of the mar-
 riage) filed two weeks after she submitted the SF-86 form,
 Ms. Sphatt asserted, “we have close contact with each
 other,” which the Board reasonably found was referring to
 both Mr. Mao and Ms. Gan (whom she saw together fairly
 often). J.A. 27–28. The Board also reasonably determined:
 “[I]t is axiomatic that if one knows enough about a person
 to vouch for his or her marriage, the person who vouches
 for it can be considered ‘bound by affection.’” J.A. 27.
    Regarding her relationship with her nephew, Ms.
 Sphatt testified to the closeness of her relationship, stating
Case: 20-1451    Document: 52      Page: 8    Filed: 04/07/2021




 8                                              SPHATT   v. DHS



 that because of her familial ties, she “would give [her
 nephew’s family] anything, everything I have,” and indeed
 she had given her nephew and his father a large sum of
 money as a gift when they arrived in the United States.
 J.A. 1790–91 (Day 2 Tr. 65:8–66:3). In addition, Ms.
 Sphatt’s nephew used her address when he first came to
 the United States and continued to use her address to re-
 ceive mail until at least May 2015. J.A. 1791 (Day 2 Tr.
 66:4–8), 1797–98 (Day 2 Tr. 72:20–73:6). The Board rea-
 sonably found it “improbable” that Ms. Sphatt’s failure to
 list her nephew was “merely an inadvertent oversight,”
 J.A. 33, especially given her “unblemished work record” as
 an employee “well-versed in immigration laws,” J.A. 34.
 See Ludlum, 278 F.3d at 1284 (lack of candor “may involve
 a failure to disclose something that, in the circumstances,
 should have been disclosed in order to make the given
 statement accurate and complete”).
      The remaining specification of failure to be forthcoming
 in speaking to the OSI investigators rests on much the
 same nondisclosure of information as the SF-86 form spec-
 ifications. We cannot say that the Board lacked substan-
 tial evidence in finding this specification proved based on
 Ms. Sphatt’s guarded interactions with the investigators,
 when faced with facially contradictory statements in her
 affidavits and SF-86 form responses. Given Ms. Sphatt’s
 tenure and experience with immigration procedures, sub-
 stantial evidence supports the Agency’s determination that
 Ms. Sphatt was less than forthcoming.
     The Board’s upholding of Charge 3, we conclude, is sup-
 ported by substantial evidence.
                              3
     The Agency’s fourth and final charge alleged unauthor-
 ized use of TECS. To sustain this charge, it sufficed for the
 Agency to prove that Ms. Sphatt placed personal queries in
 TECS without authorization. See Hernandez v. Dep’t of
 Homeland Security, 324 F. App’x 908, 910 (Fed. Cir. 2009)
Case: 20-1451      Document: 52   Page: 9    Filed: 04/07/2021




 SPHATT   v. DHS                                           9



 (per curiam); see also 5 C.F.R. § 2635.704(a). The Board
 reasonably found that the Agency so proved.
     Ms. Sphatt does not dispute that she accessed TECS
 multiple times to place queries about herself and her rela-
 tives, but she argues that her queries were in the course of
 training new employees and therefore cannot support the
 Agency’s disciplinary decision. This argument fails. The
 Agency presented substantial evidence that use of TECS to
 make inquiries about oneself and one’s relatives was an un-
 authorized use, even if for training. Training materials for
 TECS, as well as the warning screen that Ms. Sphatt saw
 each time she used the system, expressly state that person-
 nel “cannot use the live system, TECS Production, to learn
 TECS by performing test queries.” J.A. 646; see also J.A.
 38 (citing Day 2 Tr. 46:15–18). Ms. Sphatt completed train-
 ing on TECS multiple times during her tenure, and in the
 training she was notified that employees were not permit-
 ted to use TECS in such a manner. See J.A. 1777 (Day 2
 Tr. 52:2–4). Ms. Sphatt also admitted to knowing that
 Agency policy prohibited such activity. See J.A. 1786 (Day
 2 Tr. 61:7–10) (“Q Isn’t it true that while you were an Im-
 migration Services Officer that you were aware that you
 could not query yourself, relatives, or your spouse in
 TECS? A Yes, I know that.”).
     The Board’s upholding of Charge 4, we conclude, is sup-
 ported by substantial evidence.
                              B
      Beyond challenging the finding that the Agency proved
 its charges, Ms. Sphatt argues that the conduct identified
 in the proven charges bore an insufficient nexus to the ef-
 ficiency of the service and that removal was an unreasona-
 bly harsh penalty for her conduct. Sphatt Opening Br. at
 24–37. We disagree.
Case: 20-1451     Document: 52      Page: 10    Filed: 04/07/2021




 10                                               SPHATT   v. DHS



                                1
      The statute declares that a disciplinary action of the
 sort at issue here must be “for such cause as will promote
 the efficiency of the service,” 5 U.S.C. § 7513, a require-
 ment that is met if “the employee’s misconduct is likely to
 have an adverse impact on the agency’s performance of its
 functions,” Brown v. Dep’t of the Navy, 229 F.3d 1356, 1358
 (Fed. Cir. 2000). “‘We give wide berth to agency decisions
 as to what type of adverse action is necessary to “promote
 the efficiency of the service,” provided that the agency’s de-
 cision bears some nexus to the reason for the adverse ac-
 tion.’” Avalos v. Dep’t of Hous. & Urb. Dev., 963 F.3d 1360,
 1371 (Fed. Cir. 2020) (citation omitted).
     Ms. Sphatt argues that the Board could not reasonably
 find an appropriate nexus here because her “job perfor-
 mance and effectiveness were not diminished.” Sphatt
 Opening Br. at 25. But Ms. Sphatt fails to address the sub-
 stantial evidence that her misconduct affected manage-
 ment’s trust and confidence in her ability to support the
 Agency’s mission. See J.A. 52 (“I find that there is a legiti-
 mate government interest of not having the power of the
 government of the United States bear in personal mat-
 ters.”). As the Board noted, the deciding official testified to
 his lack of trust in Ms. Sphatt: “I have concerns about . . .
 the integrity of the officer.” J.A. 53 (alteration in original);
 see also J.A. 1524 (same); J.A. 1386 (“Not only do[] her ac-
 tions impair her credibility, but the credibility of [United
 States Customs and Immigration Services].”). The Board’s
 determination to credit that testimony supports the nexus
 finding.
                                2
     Review of an agency’s penalty determination is “highly
 deferential.” Bieber, 287 F.3d at 1365. “‘It is a well-estab-
 lished rule of civil service law that the penalty for employee
 misconduct is left to the sound discretion of the agency,’”
 guided by the factors outlined in Douglas v. Veterans
Case: 20-1451      Document: 52    Page: 11    Filed: 04/07/2021




 SPHATT   v. DHS                                            11



 Administration, 5 M.S.P.R. 280, 305–07 (1981). Norris v.
 SEC, 695 F.3d 1261, 1266 (Fed. Cir. 2012) (per curiam) (ci-
 tation omitted). We see no basis for determining that the
 penalty here was “grossly disproportionate to the offense
 charged,” Bieber, 287 F.3d at 1365, or should be disturbed
 for any other reason.
      Ms. Sphatt first challenges the reasonableness of her
 removal, in part, based on the Agency’s initial response (a
 proposed 7-day suspension) to Charges 1 and 2, when those
 charges stood alone. Sphatt Opening Br at 28–29. But
 those charges ended up not standing alone. The decision
 about the appropriate penalty for the totality of the
 charges, after proper consideration by the deciding official,
 is to be respected unless it is “totally unwarranted in the
 circumstances such that it is constitutes an abuse of discre-
 tion” as to the full charges found supported. Robinson v.
 Dep’t of Veterans Aff., 923 F.3d 1004, 1016–17 (Fed. Cir.
 2019) (internal quotation marks omitted).
      The deciding official did not abuse the vested discretion
 in determining: “I have considered that the good order, in-
 tegrity, and reputation of [the Agency] was undermined by
 your misconduct”; and “I have completely lost trust and
 confidence in your judgment, reliability, and dependabil-
 ity.” J.A. 117. The same is true for the determination: “I
 find that your inability to accept any responsibility demon-
 strates that you have not learned from your conduct and
 have not reformed your behavior.” Id. The deciding official
 could determine, within the wide discretion permitted, that
 the conduct was serious enough, and the chances of Ms.
 Sphatt’s rehabilitation slim enough, to warrant removal.
 Moreover, Ms. Sphatt has not shown error in the Board’s
 affirmance of the deciding official’s determination that Ms.
 Sphatt’s situation was not comparable to the situation in
 any identified disciplinary matter involving another em-
 ployee in which a penalty less than removal was imposed.
 J.A. 58.
Case: 20-1451    Document: 52     Page: 12    Filed: 04/07/2021




 12                                             SPHATT   v. DHS



     Given the deciding official’s consideration of the Doug-
 las factors, and our upholding all four charges against Ms.
 Sphatt, we cannot say the deciding official’s removal deci-
 sion represents reversible error.
                              C
      Ms. Sphatt challenges aspects of the Agency’s decision
 as violating certain asserted procedural rights. In particu-
 lar, she alleges that the Agency improperly failed to impose
 lesser discipline before resorting to removal, improperly
 considered certain documents, and improperly punished
 her for conduct that took place too far in the past. See
 Sphatt Opening Br. at 19, 37–40. For these contentions,
 Ms. Sphatt must identify a law, rule, or regulation that the
 Agency improperly ignored or violated. See 5 U.S.C.
 § 7703(c)(2); see also Diaz v. Dep’t of Air Force, 63 F.3d
 1107, 1108–09 (Fed. Cir. 1995); 5 C.F.R. § 1201.56(c). For
 all but the undue-delay challenge, Ms. Sphatt invokes, in
 this court, only the standard of harmful procedural error.
 See Sphatt Opening Br. at 1–2, 5–6, 19, 37–40. Under that
 standard, she must show that the error was “likely to have
 caused the agency to reach a conclusion different from the
 one it would have reached in the absence or cure of the er-
 ror.” 5 C.F.R. § 1201.4(r); see also Ward v. U.S. Postal
 Serv., 634 F.3d 1274, 1281 (Fed. Cir. 2011). We reject these
 challenges.
     For the Agency’s choice to forgo progressive discipline,
 Ms. Sphatt has not identified any law, rule, or regulation
 that requires a progressive disciplinary procedure that
 starts with a measure short of removal. Agency policy in
 fact permits the opposite: Progressive discipline “is applied
 in all cases except . . . where management deems the mis-
 conduct is egregious enough to warrant more serious action
 up to and including removal.” J.A. 1071 (U.S. Citizenship
 and Immigration Services, Discipline and Adverse Actions,
 Management Directive No. 256-002 (2010)). Therefore, Ms.
 Sphatt has failed to identify harmful procedural error.
Case: 20-1451      Document: 52    Page: 13    Filed: 04/07/2021




 SPHATT   v. DHS                                            13



      Ms. Sphatt separately argues that the deciding official
 improperly used two categories of evidence beyond that
 considered by the Discipline Review Board. One category
 consists of “documents pertaining to [Ms. Gan and Ms.
 Sphatt’s relatives] . . . relied upon in support of Charge 3 –
 Lack of Candor.” J.A. 193. The other consists of documents
 about discipline of other employees that the deciding offi-
 cial looked at to see if they presented situations that were
 comparable to this matter and yet resulted in a lesser pen-
 alty than removal—a penalty adopted in this case based on
 the official’s analysis of the seriousness of the conduct,
 other Douglas factors, and the Agency’s Table of Offenses
 and Penalties, J.A. 116–18 (as to all of which Ms. Sphatt
 was given unchallenged notice, see J.A. 85–88 (notice of
 proposed removal)).
      As to both categories, Ms. Sphatt’s challenge fails, as
 the Board concluded. J.A. 47–49, 58–59. As to the first,
 Ms. Sphatt was given an opportunity to respond to the doc-
 uments and instead elected to “rely upon her prior oral re-
 ply,” J.A. 186, and she has not shown that the Agency
 would have reached a different outcome in the absence of
 this evidence. As to the second, even though she has had
 access to the documents (about potential comparables)
 since the discovery process that preceded the Board hear-
 ing, she has not shown how those documents, or what she
 would have said about them had she been given pre-termi-
 nation access to them, might have led to a penalty less se-
 vere than removal. In these circumstances, we see no basis
 in these challenges for setting aside the Board affirmance
 of the removal. See Harding v. United States Naval Acad.,
 567 F. App’x 920, 925 (Fed. Cir. 2014).
     Finally, Ms. Sphatt suggests that the Agency improp-
 erly considered the TECS charge after a length of time that
 was “unreasonable, prejudicial and, as such, violative of
 due process.” See Sphatt Opening Br. at 19. We disagree.
 The only authority she cites is Baldwin v. Department of
 Veterans Affairs, 109 M.S.P.R. 392 (2008), which invokes
Case: 20-1451    Document: 52       Page: 14   Filed: 04/07/2021




 14                                             SPHATT   v. DHS



 the key requirements of laches, stating: “[T]he Board has
 recognized that a charge may be dismissed if an agency’s
 delay in proposing the adverse action is unreasonable and
 prejudicial to the appellant.” Id. at 398; see also Cornetta
 v. United States, 851 F.2d 1372, 1378 (Fed. Cir. 1988) (en
 banc) (requiring proof of prejudice for successful defense of
 laches). But, as the Board determined, J.A. 49–51, Ms.
 Sphatt has not shown unreasonable delay in discovering
 (or therefore acting on) the TECS violations or that the de-
 lay was prejudicial. We therefore see no basis in this chal-
 lenge for disturbing the Board’s decision.
                              III
    For the foregoing reasons, we affirm the decision of the
 Merit Systems Protection Board.
                        AFFIRMED
                            COSTS
 The parties shall bear their own costs.